Citation Nr: 0525376	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for seasonal allergic rhinitis 
(hay fever) has been received, and, if so, whether service 
connection for that condition has been established.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1961 to 
January 1982.     

By a March 1982 decision, the RO denied the veteran's 
original claim for service connection for seasonal allergic 
rhinitis (hay fever).  The veteran was notified of the denial 
of the claim in April 1982, but did not initiate an appeal.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision in which the RO denied the veteran's petition to 
reopen the claim for service connection for seasonal allergic 
rhinitis.  In November 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2004.  

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for seasonal allergic 
rhinitis is set forth below.  The claim for service 
connection for seasonal allergic rhinitis, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a March 1982 decision, the RO denied the veteran's 
claim for service connection for seasonal allergic rhinitis 
(hay fever).  Although notified of that decision in April 
1982, the veteran did not initiate an appeal.

3.	New evidence added to the record since the March 1982 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	The RO's March 1982 denial of service connection for 
seasonal allergic rhinitis (hay fever) is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.	As evidence added to the record since the RO's March 1982 
denial is new and material, the requirements for reopening 
the veteran's claim for service connection for seasonal 
allergic rhinitis are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R.   § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).
Iin view of the Board's favorable disposition of the petition 
to reopen the claim for service connection for seasonal 
allergic rhinitis, the Board finds that all notification and 
development action needed to fairly adjudicate this aspect of 
the appeal has been accomplished.  

II. Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

With regard to the specific respiratory disability for which 
the veteran is seeking service connection, the pertinent VA 
regulation provides that diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  38 C.F.R. § 
3.380.  Service connection must be determined on the evidence 
as to existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently; any increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Id.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals, and the determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  Id.  

As indicated above, in March 1982, the RO denied the 
veteran's original claim for service connection for seasonal 
allergic rhinitis (hay fever).  Evidence considered at that 
time consisted of a series of in-service Medical Board 
reports, dated in January 1975, November 1975, February 1976, 
and September 1976, and a Physical Evaluation Board report 
dated in July 1981.  The remaining service medical records 
(SMRs) for the time period in which the veteran served were 
not then associated with the claims file.  Based a review of 
the evidence, the RO determined that the veteran's claimed 
allergic rhinitis was a constitutional or developmental 
abnormality, and therefore not a disability under VA law, and 
further, that such condition had not undergone any 
aggravation during the veteran's military service.  The RO 
noted in this respect that the veteran's allergic rhinitis 
had been shown to be due to pollen, and that the available 
service records did not indicate that he had been stationed 
anywhere where his condition would have been permanently 
aggravated by virtue of his military service.  The veteran 
did not appeal the denial.  That decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105;  38 C.F.R.  
§§ 20.302, 20.1103.  

The present claim was initiated in September 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38, Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the RO's March 1982 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's March 1982 
denial in this case, includes treatment records from the 
Augusta VA Medical Center (VAMC) in Augusta, Georgia, dated 
from July 1987 to June 1993, and from September 1996 to June 
2003; statements from the veteran; and the veteran's 
complete SMRs, in addition to those Medical Board reports 
previously of record.  
 
The Board notes that under 38 C.F.R. 3.156(c), where the new 
and material evidence consists of a supplemental report from 
the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  Such would include official service 
department records that presumably have been misplaced and 
have now been located and forwarded to VA.  

The veteran's comprehensive service records were received at 
the RO one-month after the March 1982 denial (at 
approximately the same time as the April 1982 notification 
to the veteran of the denial), and there is no supplemental 
rating action or other indication that the RO considered 
these records in denying the original claim on appeal; 
hence, the records constitute newly received evidence.  
These records are also material for purposes of reopening 
the claim, in that they are clearly relevant to the issue of 
whether the veteran's claimed allergic rhinitis began during 
service or pre-existed service, and if such condition pre-
existed service, whether it was aggravated therein (to 
include determination of the extent of in-service 
aggravation, in accordance with the provisions of section 
3.380 regarding diseases of allergic etiology).  As new and 
material evidence has been received, the criteria for 
reopening the claim for service connection for seasonal 
allergic rhinitis are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for allergic rhinitis has been received, to this 
extent only, the appeal is granted.


REMAND

As the claim for service connection for seasonal allergic 
rhinitis has been reopened, de novo consideration of that 
claim is appropriate.  To ensure that the veteran's 
procedural rights are protected, insofar as him being given 
adequate notice of the criteria for service connection, and 
the opportunity to present evidence and/or argument on the 
underlying matter of service connection, RO adjudication of 
the claim, in the first instance, is indicated. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
also finds that additional RO action on the claim is 
warranted.

The the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Augusta VAMC, 
dated from July 1987 to June 2003.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Augusta VAMC following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requests for records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
VA examination, if necessary) prior to adjudicating the claim 
on appeal.  In adjudicating the claim, the RO should note its 
continuing consideration of the provisions of 38 C.F.R. 
3.380, as it pertains to claims for service connection for 
diseases of allergic etiology.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Augusta 
VAMC all outstanding pertinent records of 
evaluation and/or treatment for the 
veteran's claimed seasonal allergic 
rhinitis, from June 2003 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for the veteran to undergo VA 
examination, if necessary), the RO should 
adjudicate the claim for service 
connection for seasonal allergic rhinitis 
(hay fever), in light of all pertinent 
evidence and legal authority (including 
the provisions of 38 C.F.R. 3.380).  

6.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


